Citation Nr: 0921654	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine (low back disability).

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected herniated intervertebral disc,C5-C6, with 
disc narrowing, arthritic changes, and radicular symptoms of 
both upper extremities (herniated intervertebral disc) prior 
to June 3, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
herniated intervertebral disc with arthritis of the cervical 
spine and radiculopathy of the left upper extremity (cervical 
arthritis) prior to November 14, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for 
cervical arthritis beginning November 14, 2008.

5.  Entitlement to an evaluation in excess of 50 percent for 
service-connected cervical right radiculopathy of the radial 
and ulner nerve (cervical radiculopathy) beginning June 3, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1985 to June 
1989.  He also has unverified active duty for training with 
the Wisconsin Army National Guard. 

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the following issues to the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas (RO) for additional development: Whether new and 
material has been submitted to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
secondary to service-connected herniated intervertebral disc 
with arthritis of the cervical spine and radiculopathy of 
both upper extremities; entitlement to service connection for 
residuals of a right knee condition, status post meniscectomy 
and reinjury, with limited motion and instability, on a 
direct basis and to include as secondary to service-connected 
herniated intervertebral disc with arthritis of the cervical 
spine and radiculopathy of both upper extremities; and 
entitlement to an evaluation in excess of 40 percent for 
service-connected herniated intervertebral disc with 
arthritis of the cervical spine and radiculopathy of both 
upper extremities.   

A December 2008 rating decision granted service connection 
for cervical right radiculopathy of the radial and ulnar 
nerve associated with herniated intervertebral disc with 
arthritis of the cervical spine and radiculopathy of the left 
upper extremity and assigned a 50 percent evaluation 
effective June 3, 2005.  This rating decision also granted 
service connection for residuals of a right knee meniscectomy 
with degenerative arthritis and assigned a 10 percent 
evaluation effective June 25, 2004 and then a 20 percent 
evaluation effective November 17, 2008; the prior 40 percent 
evaluation for service-connected herniated intervertebral 
disc with arthritis of the cervical spine and radiculopathy 
of the left upper extremity was reduced to 10 percent 
effective June 3, 2005.  Consequently, the issue of 
entitlement to service connection for residuals of a right 
knee condition is no longer part of the Veteran's appeal.

The Veteran testified at a personal hearing before the 
undersigned in March 2007, and a transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  The original claim of service connection for low back 
disability was denied by an unappealed rating decision in 
September 2001.  

2.  The evidence received subsequent to the September 2001 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

3.  The evidence does not show unfavorable ankylosis of the 
entire spine or incapacitating episodes having a total 
duration of at least six weeks prior to June 3, 2005.
4.  The evidence does not show forward flexion of the 
cervical spine to less than 30 degrees, or combined range of 
motion of the cervical spine to less than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or incapacitating 
episodes having a total duration of at least two weeks since 
June 3, 2005.

5.  There is increased functional impairment during flare-ups 
beginning November 14, 2008.

6.  The evidence does not show more than severe incomplete 
paralysis of the radial nerve since June 3, 2005.


CONCLUSIONS OF LAWS

1.  The September 2001 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

3.  The criteria for the assignment of an evaluation in 
excess of 40 percent prior to June 3, 2005 for the service-
connected herniated intervertebral disc have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5243 (2004).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent prior to November 14, 2008 for the 
service-connected cervical arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5243 (2008).  


5.  The criteria for the assignment of a 20 percent 
evaluation beginning November 14, 2008 for the service-
connected cervical arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5243 (2008); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

6.  The criteria for the assignment of an evaluation in 
excess of 50 percent since June 3, 2005 for the service-
connected cervical radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a including Diagnostic Code 8514 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in September 2004 and February 
2005, prior to adjudication, which informed him of the 
requirements needed to reopen a claim based on new and 
material evidence, the requirements needed to establish 
entitlement to service connection, and the requirements 
needed to establish entitlement to an increased evaluation.  
VCAA letters were also sent in January and October 2008.  In 
accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private medical records were subsequently added to the claims 
files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, an updated VCAA notification letter was 
provided to the Veteran in January 2008 to comply with the 
holding in Kent.  The RO informed the Veteran that the claim 
was originally denied because there was no medical evidence 
linking any low back disability to service-connected cervical 
spine disorders.

The Veteran was informed in the January 2008 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
advised that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  With respect to the increased rating 
claims on appeal, the Board notes that VA evaluations were 
conducted in November 2004 and November 2008.

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his March 2007 personal hearing.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).    

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a low back disorder due to an event or 
incident of his period of active service.  

The issue of service connection for low back disability was 
originally denied by an unappealed rating decision in 
September 2001 because there was no evidence linking the 
disability to the service-connected cervical spine disorder.  

The Veteran attempted to reopen his claim for a low back 
disability in June 2004.

The evidence on file at the time of the September 2001 RO 
decision consisted of the Veteran's service treatment 
records and VA and private treatment records dated from 
October 1990 to July 2001.

Evidence received since September 2001 consists of VA and 
private treatment records dated from September 2001 to 
November 2008, a March 2007 hearing transcript, and 
written statements by and on behalf of the Veteran.  

The Veteran's service treatment records do not reveal any 
low back disability.  The initial medical evidence of a 
low back disability was not until the Veteran complained 
of low back pain on VA examination in March 1994.  

A VA examiner concluded on evaluation in February 1996 
that the Veteran's cervical spine disease probably did not 
cause the Veteran's lumbar spine disability, although 
whatever caused the cervical spine disability could very 
possibly have caused the lumbar spine disorder.

Degenerative joint disease of the cervical and lumbar 
spine was diagnosed on treatment records beginning in 
August 1994.
The Board has reviewed the evidence received into the 
record since the September 2001 RO denial and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
low back disability.

The evidence added to the claims files after September 
2001 reveals continued problems and treatment for low back 
disability but does not include any medical evidence 
linking a current disability of the low back to service or 
to service-connected cervical spine disorder, as is needed 
to warrant service connection.  In fact, VA opinions in 
November 2004 and November 2008 are to the effect that the 
Veteran's current low back disability is not related to 
his service-connected cervical disorders.  The examiner in 
November 2008 noted that the Veteran did not complain of a 
low back problem in service.

While it is true that evidence proffered to reopen a claim is 
generally presumed credible for the purposes of reopening of 
a claim, the evidence must come from a competent source.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Questions as to the 
causes of diseases and disorders, including psychiatric 
disorders such as anxiety; organic mental disorders such as 
brain trauma; orthopedic disorders such as the claimed 
residuals of a back injury; and respiratory disorders such as 
pleurisy due to service injury require competent medical 
evidence. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Further, the 
courts have repeatedly held that a medically untrained 
layperson, such as the Veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran is not competent to render diagnoses of his own 
disorders.  There is no medical evidence submitted since 
September 2001 that suggests that the Veteran's low back 
disability is causally related to his service-connected 
cervical spine disabilities.  Thus, the additional evidence 
received since the September 2001 RO decision does not relate 
to the unestablished fact necessary to substantiate the claim 
by showing a link between a current low back disability and 
service-connected disorder, nor does it raise a reasonable 
possibility of substantiating the claim.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
claimant's  current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for low back disability is not reopened.


Increased Ratings 

The Veteran was originally granted service connection for 
herniated nucleus pulposus of C5-C6 with osteoarthritic 
spurring and left upper extremity symptoms by rating decision 
in August 1989 and assigned a 20 percent rating effective 
June 21, 1989.  A May 1994 rating decision granted a 40 
percent rating for herniated intervertebral disc,C5-C6, with 
disc narrowing, arthritic changes, and radicular symptoms of 
both upper extremities, more prominent on the left, effective 
February 2, 1994.

A December 2008 rating decision split the Veteran's service-
connected disability into two separate entities and granted a 
50 percent rating for cervical radiculopathy under Diagnostic 
Code 8514 and a 10 percent rating for herniated 
intervertebral disc under Diagnostic Code 5243; each rating 
was effective June 3, 2005.  Consequently, because the 
December 2008 rating decision granted a higher overall rating 
for the Veteran's service-connected cervical spine 
disabilities than he had previously, this change is not a 
reduction for the purpose of complying with the provisions of 
38 C.F.R. § 3.105(e) (2008).
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes, effective September 23, 2003, allows 
for an evaluation of 10 percent for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months; a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months; and a 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Note (1).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  

As an initial matter, under Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The regulation provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

A 10 percent rating is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or there is vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is to 15 degrees or 
less, or there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned when there is 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Under Diagnostic Code 8514, incomplete paralysis of the 
radial nerve is evaluated as 20 percent disabling for the 
major limb if found to be mild, 30 percent for the major limb 
if found to be moderate, and 50 percent for the major limb if 
the condition is found to be severe.  Complete paralysis with 
be evaluated as 70 percent for the major limb for drop of the 
hand and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger, or where the patient cannot extend the hand 
at the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  
38 C.F.R. § 4.124a.

VA treatment records dated in March 2004 reveal an MRI 
finding of cervical spondylosis with radiculopathy; motor 
function of the upper extremities was 5/5, bilaterally, in 
March 2004.  

Neurological testing in April 2004 did not show any 
electrodiagnostic evidence of cervical radiculopathy.  

The Veteran said on VA evaluation in November 2004 that he 
had missed approximately 25 days of work doing roofing and 
construction in the past year because of his neck.  He 
complained of constant "soreness" in the posterior aspect 
of the neck, with radiation to both upper extremities to the 
hands and some numbness in the radial three digits of the 
hands.  The pain was aggravated by extremes of rotation to 
either side.  Motion of the neck included 45 degrees of 
flexion, 30 degrees of extension, lateral bending of 45 
degrees to either side, and bilateral rotation of 45 degrees 
without pain.  Deep tendon reflexes were hypoactive, but 
intact overall, on neurologic examination of the upper 
extremities; peripheral sensation and strength were normal.  
An MRI of the cervical spine revealed degenerative disc 
disease and foraminal stenosis at C5-C6 and C6-C7.

VA treatment records dated from December 2004 through 
November 2008 primarily involve disabilities other than the 
cervical spine.

It was noted on VA examination in November 2008 that the 
claims files had been reviewed.  The Veteran, who was 
reported to be right handed, said that he was no longer 
working.  He could perform the activities of daily living but 
did not engage in any recreational activities because of pain 
from his neck, back, and right knee.  He complained of 
cervical flare-ups that caused additional limitation of 
motion and functional impairment.  There was tenderness of 
the lower cervical spinous processes but no cervical muscle 
spasm.  Motion of the cervical spine included 40 degrees of 
flexion, 45 degrees of extension, 33 degrees of bending to 
the right and 42 degrees of bending to the left, 30 degrees 
of rotation to the right and 50 degrees of rotation to the 
left.  He had not had any debilitating episodes in the 
previous year.  Cervical strength was decreased with 
repetitive motion, but there was no change in range of 
motion.  Deep tendon reflexes were 2/5 and equal in the upper 
extremities; there was decreased sensation; and grip strength 
was reduced by 25 percent on the right.  Repetitive gripping 
caused further rapid reduction in grip strength due to 
weakness.  It was noted that pain limited cervical functional 
mobility day to day and even more so during flare-ups; there 
was no apparent additional loss of range of motion due to 
pain with repetitive motion.

The diagnoses in November 2008 were degenerative joint 
disease of the cervical spine, C5-C7, with radiculopathy; 
pain limits functional mobility, especially during flare-ups; 
moderately severe radiculopathy; incomplete paralysis of the 
interosseous muscles with atrophy.

To warrant a rating in excess of 40 percent for service-
connected intervertebral disc syndrome prior to June 3, 2005, 
there would need to be evidence of unfavorable ankylosis of 
the entire spine or incapacitating episodes having a total 
duration of at least six weeks.  However, the medical 
evidence prior to June 3, 2005 does not show any ankylosis, 
as range of motion of the cervical spine on VA evaluation in 
November 2004 included 45 degrees of flexion and 30 degrees 
of extension.  

Although the Veteran said that he had missed approximately 25 
days of work in the previous year because of his neck, there 
is no clinical evidence that this involved acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Moreover, even if the treatments during the 25 
days were sufficient to be considered incapacitating episodes 
under the VA definition, this is not equivalent to at least 
six weeks.  Consequently, a schedular rating in excess of 40 
percent is not warranted under Diagnostic Code 5243 prior to 
June 3, 2005 for service-connected intervertebral disc 
syndrome.  

Although an MRI in March 2004 revealed cervical spondylosis 
with radiculopathy, bilateral motor function was 5/5 in the 
upper extremities, there was no electrodiagnostic evidence of 
cervical radiculopathy in April 2004, and peripheral 
sensation and strength were normal in November 2004.  
Consequently, a separate compensable evaluation was not 
warranted prior to June 3, 2005 for neurological disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

A schedular rating in excess of 10 percent is also not 
warranted for service-connected cervical arthritis beginning 
June 3, 2005 because the evidence does not show the 
symptomatology required, including forward flexion of the 
cervical spine to less than 30 degrees, or combined range of 
motion of the cervical spine to less than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or incapacitating 
episodes having a total duration of at least two weeks.

As noted above, there was no cervical muscle spasm on VA 
evaluation in November 2008.  Motion of the cervical spine 
included 40 degrees of flexion, 45 degrees of extension, 33 
degrees of bending to the right and 42 degrees of bending to 
the left, 30 degrees of rotation to the right and 50 degrees 
of rotation to the left.  The Veteran had not had any 
incapacitating episodes in the previous year.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca, supra.  

Prior to June 3, 2005, the Veteran was assigned a 40 percent 
rating for his service-connected intervertebral disc 
syndrome, which is the maximum rating for limitation of 
motion of the cervical spine absent ankylosis.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Therefore, an evaluation 
in excess of 40 percent is not warranted under 38 C.F.R. 
§ 4.40, 4.45 and DeLuca prior to June 3, 2005 for service-
connected intervertebral disc syndrome.

In this case, the Veteran complained on VA examination on 
November 14, 2008, of additional limitation of motion and 
functional impairment with flare-ups; and the examiner noted 
that the Veteran's cervical pain limited functional mobility 
day to day and even more so during flare-ups.  Consequently, 
the Board finds that an increased rating of 20 percent, but 
no higher, is warranted beginning November 14, 2008, based on 
DeLuca, for his service-connected cervical arthritis.

Beginning June 3, 2005, the Veteran was assigned a separate 
50 percent rating for the neurological symptomatology due to 
his service-connected cervical disability.  To warrant a 
rating in excess of 50 percent for neurological disability of 
the right upper extremity, which is his major extremity, 
there would need to be evidence of complete paralysis of the 
radial nerve, which is not shown.  In fact, when evaluated in 
November 2008, the Veteran was noted to have moderately 
severe radiculopathy.  Deep tendon reflexes were 2/5 and 
equal in the upper extremities; there was decreased 
sensation; and grip strength was reduced by 25 percent on the 
right.  Consequently, a schedular rating in excess of 50 
percent is not warranted since June 3, 2005 for service-
connected cervical radiculopathy.
Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of the 
service-connected cervical spine disorders, involving 
additional loss of motion or complete paralysis, but the 
medical evidence reflects that those manifestations are not 
present in this case.  See 38 C.F.R. § 4.1 (2008).

The above VA findings do not indicate that the cervical spine 
disabilities at issue have caused interference with 
employment that is not adequately covered by the rating 
schedule and Deluca or have caused frequent periods of 
hospitalization.  Consequently, the Board finds that the 
criteria for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the increased rating claims not 
granted, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  







ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for low back disability has not been 
submitted, the appeal is denied.

An evaluation in excess of 40 percent prior to June 3, 2005 
for the service-connected herniated intervertebral disc is 
denied.  

An evaluation in excess of 10 percent prior to November 14, 
2008 for the service-connected cervical arthritis is denied.  

A 20 percent evaluation beginning November 14, 2008 for the 
service-connected cervical arthritis is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 50 percent since June 3, 2005 for 
the service-connected cervical radiculopathy is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


